195 Church Street New Haven, CT06510 www.newalliancebank.com PRESS RELEASE Contact:Merrill B. Blanksteen Executive Vice President NewAlliance Bank 203 789 2639 NewAlliance Reports Second Quarter Earnings of $11.8 Million Net Interest Margin and Asset Quality Underscore Quarterly Results New Haven, Connecticut, July 29, 2008– NewAlliance Bancshares, Inc. (NYSE: NAL), the holding company for NewAlliance Bank today announced net income of $11.8 million or $.12 per diluted share for the second quarter of 2008, compared to $12.9 million or $.13 per diluted share for the first quarter of 2008 and ($3.9) million or ($.04) per diluted share for the second quarter of 2007.The difference over the prior year quarter was due primarily to the $22.6 million write-down related to the restructuring of the investment securities portfolio in June 2007.Exclusive of the restructuring of the securities portfolio and merger related charges, net income in the prior year period was $11.1 million, or $.11 per diluted share. Commenting on NewAlliance’s results for the recent quarter, Peyton R. Patterson, Chairman, President and Chief Executive Officer, stated, “The growth in our net interest margin, loan originations and core deposits, combined with controlled expense levels were the highlights of our second quarter results.Additionally, sound credit quality and a strong capital position continue to illustrate the strength of our institution in an uncertain economy.” The Company also announced that its Board of Directors voted today to pay a quarterly dividend of $.07 per share for the quarter ended June 30, 2008, level with the dividend paid following the first quarter.The dividend will be paid on August 19, 2008 to shareholders of record on August 8, Second Quarter Highlights (2nd QTR 2008 vs. 2nd QTR 2007): · Net interest margin increased 23 basis points to 2.67% compared to 2.44% for the second quarter of 2007; · Average loan balances increased by $293.9 million, or 6.4%, from June 2007,driven by growth in the residential loan category; 1 · Deposit costs were reduced by $7.9 million while average balances of core deposits increased by $246.6 million; · The efficiency ratio decreased to 66.6% from 71.6% at June 2007; · Non-interest expenses were essentially flat with last year; however as a percentage of average assets expenses decreased 5 basis points to 2.02% from 2.07% compared to the second quarter of 2007; and · Improved per common share data: o Book value per share increased to $13.03 at June 30, 2008 from $12.61 at June 30, 2007. o Tangible book value per share at June 30, 2008 was $7.70 an increase from $7.41 at June 30, 2007. o Diluted weighted average shares decreased 4.3 million shares to 100.3 million diluted shares at June 30, 2008. Linked Quarter Highlights (2nd QTR 2008 vs. 1st QTR 2008): · Net interest margin increased 11 basis points to 2.67% compared to 2.56% for the first quarter of 2008; · Trust Company of Connecticut, a division of NewAlliance Bank, opened a new office in Westport, Connecticut offering portfolio management, trust and estate administrative services.This is our first Trust office in Fairfield County; · The Company repurchased ­­­approximately 635,000 shares of Company stock during the quarter at an average price of $12.74 per share. The Company still has 4.1 million shares it can repurchase under the current Board authorization; · Average loan balances increased by $118.1 million, or 2.5%, from the prior quarter, driven by growth in all loan categories; · Successful launch of “something extra…” a cash rewards program to our customers for using their NewAlliance VISA Debit card.Debit card transactions have risen 8% in the first two months of the program and there has been a 2% increase in the number of cards being used during this same time period; and · Reduced deposit costs by $5.2 million, while average balances of core deposits increased by $236.6 million. NewAlliance experienced a significant increase in its net interest margin for the quarter ended June 30, 2008 compared to the same period in the prior year and on a linked quarter basis.The margin increased 23 basis points from the prior year and 11 basis points on a linked quarter basis due primarily to an increase in the average balances on interest-earning assets and an emphasis on reducing the average rate paid on interest-bearing deposits.The margin increase from the prior year period also benefited from the securities portfolio restructuring undertaken in June 2007 to reduce the Company’s exposure to fixed rate assets and to increase the yield on the portfolio. 2 The Company began aggressively reducing deposit costs in the first quarter and was able to realize the full impact of this strategy in the second quarter. NewAlliance experienced a 51 basis point decline on the average rate paid on interest-bearing deposits from the first quarter 2008 mainly due to time deposits which decreased 68 basis points from the prior quarter.Additionally, the Company increased average core deposits $236.6 million during this time period as depositors shifted to core deposits from time deposits.Average time deposits decreased $275.7 million. The combination of improved net interest margin, growth in loans and growth in core deposits enabled net interest income to grow by $2.2 million from the first quarter and $5.6 million from the same quarter a year ago. Non-interest expense for the quarter ended June 30, 2008 decreased $920,000 to $41.3 million from $42.2 million for the quarter ended March 31, 2008.Excluding a severance charge in the first quarter of 2008, the increase on a linked quarter basis would have been $224,000, or less than one percent.Compared to the prior year period, non-interest expense increased by approximately $382,000, or less than one percent. Asset quality remained a strength at NewAlliance as of June 30, 2008 and the Company’s asset quality ratios have been significantly better than many standard industry comparisons. · Nonperforming loans to total loans were 0.53% as compared to 0.40% in the prior quarter. · Nonperforming assets to total assets were 0.33% as compared to 0.24% at March 31, 2008. “We are seeing more stress in the markets we serve due to the slowdown in the economy, rising costs of food and energy, and increases in unemployment.However, NewAlliance continues to benefit from the overall quality of our loan portfolio, which reflects our strong underwriting standards and the strength of our borrowers” said Ms. Patterson. Net charge-offs increased to $1.3 million from both the prior year period and on a linked quarter basis.When combined with the growth in the portfolio and an increase in nonperforming loans to $26.2 million the Company recorded a $3.7 million provision during the quarter bringing the allowance to $47.8 million.The increase in nonperforming loans is primarily related to two construction loan relationships with residential home developers for condominium projects.“Given the continued upheaval in the economy, charge-offs may continue in future periods, however, we expect the costs to be manageable as we continue to produce solid operating results,” said Don Chaffee, Chief Credit Officer. 3 “The continued challenge of producing quality loans and deposit growth remains in this uncertain environment and commands our full attention.We remain focused on business growth initiatives, deepening our current customer relationships and acquiring new customers to continue our revenue momentum.Our business model and prudent approach to risk management and asset quality will enable us to successfully manage during this stressed period in the economic cycle,” commented Ms. Patterson. At June 30, 2008, NewAlliance Bancshares, the parent company of NewAlliance Bank, had $8.26 billion in assets and operated 89 banking offices in Connecticut and
